                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:00-CR-00015-MOC

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 STEPHEN MICHAEL PAGE,                                    )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on defendant’s pro se Motion captioned as “The Rule

of Lenity” (#296). The Court has closely read the pleading and concludes that defendant is again

seeking a reduction under Amendment 782 to the United States Sentencing Guidelines. See

Motion (#296) at 5.

       Earlier this year, this Court addressed a similar request, defendant’s “Emergency Motion

Pro Se Nunc Pro Tunc Title 18 U.S.C. § 3553(a) Violation and Retroactive U.S. Sentencing

Guidelines Amendment #792.” See Order (#284). Finding that no relief was available under

Amendment 792, the Court read the pleading in a light most favorable to defendant by considering

the motion as one also made under Amendment 782. The undersigned held, as follows:

               Third, the Court has considered the possibility that defendant is attempting
       to bring a Motion for Reconsideration of that Order denying relief under
       Amendment 782. In particular, Judge Voorhees found that Amendment 782 was
       inapplicable to this defendant because he was a career offender. If that is
       defendant’s argument, he would likely be attempting to argue that the court should
       reconsider its Order based on the published Fourth Circuit decision in United v.
       Munn, 595 F.3d 183 (4th Cir. 2010), which held that “a defendant's career offender
       designation does not bar a § 3582(c)(2) sentence reduction based on [an amendment
       to the drug guidelines] if (1) the sentencing court granted an Overrepresentation
       Departure from the career offender guideline range, and (2) the court relied on the
       [drug] guidelines in calculating the extent of the departure.” Munn, 595 F.3d at 192.
       Ordinarily, this Court would be required to follow that decision and not the contrary

                                                1
       decisions of the United States Courts of Appeals for the Sixth, Eighth, and Tenth
       Circuits, which held that career offender designation does bar a sentence reduction;
       however, since Munn was decided in 2010, the United States Sentencing
       Commission has explicitly “adopt[ed] the approach of the Sixth, Eighth, and Tenth
       Circuits” and “clarif[ied] that the applicable guidelines range referred to in §
       1B1.10 is the guideline range determined pursuant to § 1B1.10(a), which is
       determined before consideration of any departure provision in the Guidelines
       Manual or any variance.” U.S.S.G. App. C., Amend. 759 (2011). Indeed, the Fourth
       Circuit has recognized the abrogation of Munn, albeit in an unpublished decision,
       holding that “the Sentencing Commission has abrogated the ruling in Munn by
       defining ‘applicable guideline range’ as ‘the guideline range that corresponds to the
       offense level and criminal history category determined... before consideration of
       any departure provision.’ U.S.S.G. App. C., Amend. 759 (2011).” United States v.
       Moton, 531 Fed. Appx. 377, 378 (4th Cir. 2013) (unpublished) (per curiam). Thus,
       even construing the instant motion as one seeking reconsideration under Munn,
       there simply is no basis for this Court to afford defendant any relief under
       Amendment 782 as his status as a Career Offender prohibits relief under
       Amendment 782.


Id. at 2 -3 (footnote omitted). Defendant appealed that determination to the Court of Appeals for

the Fourth Circuit, which affirmed that decision. United States v. Page, No. 18-6149 (4th Cir. June

19, 2018). As to his Amendment 782 argument before the appellate court, the Fourth Circuit held

that

              Page next argues that he should benefit from Guidelines Amendment 782
       because he no longer qualifies as a career offender. The district court denied Page
       Amendment 782 relief in 2015, and he did not appeal that ruling or raise this
       argument in his current motion. Therefore, he is not entitled to relief on this basis.

Id. at 2-3. Thus, not only is defendant not entitled to any relief under Amendment 782, his

reassertion of that claim in light of the final resolution of that contention by this Court and the

Fourth Circuit makes defendant’s present motion abusive.

       Finally, the Court has closely reviewed the remainder of the pleading for any potential,

viable claim. While the pleading is replete with citations to cases, the Court concludes that it is

comprised of summary legal conclusions none of which entitled defendant to relief.

                                              ***

                                                 2
        Defendant is cautioned that while this Court is hesitant to limit anyone’s access to the

Court, abusive filings interfere with access to the Court by others as the public resources allotted

to the judiciary are limited.

        Here, the pleading is abusive as it has required the Court to re-visit issues that this Court

and the Fourth Circuit have already resolved. If defendant was unhappy with that resolution, his

avenue for relief would have been found in filing a petition for writ of certiorari with the Supreme

Court. Because defendant did not do so, the Fourth Circuit decision is now binding on him and

this Court. Put another way, this Court could not now rule in defendant’s favor on his Amendment

782 issue, even if it wanted to do so as the issue has been resolved. Thus, defendant is not only

wasting public resources, he is wasting his own resources in the form of time and postage. While

defendant will not now be restricted, he is cautioned that future abusive filings may well result in

sanctions which could include restricted access to filing.



                                            ORDER

        IT IS, THEREFORE, ORDERED that to the extent defendant seeks relief in his pro se

Motion captioned as “The Rule of Lenity” (#296), such relief is DENIED.




                                             Signed: October 23, 2018




                                                 3
